DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 7 January 2021. It is noted that this application is a Continuation of United States Patent Application Serial No. 14/212,719, filed 14 March 2014, which benefits from Provisional Patent Application Serial No. 61/800,071 filed 15 March 2013. The Information Disclosure Statements (IDS) filed 15 January 2021, 11 June 2021, and 23 August5 2021 have been entered and considered. Claims 1-20 are pending.
Continuation Application

[3]	This application is a Continuation of United States Patent Application Serial No. 14/212,719 which benefits from the effective filing date of 15 March 2013, now abandoned. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application and all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “...based upon the extracted vehicle usage data and the corresponding discharge information...”. In the preceding limitations, vehicle usage data the maps to a measurable activity is extracted and discharge information characterizing energy consumed by the battery while the industrial vehicle was engaged in the activity is received. While both the usage data and discharge information are associated with the measured activity, there is not an established relationship (i.e., corresponding) between the usage data such that discharge information corresponding to usage data is established. There is a lack of antecedent basis for the reference to “...the corresponding discharge information...”. The limitation is further indefinite because it is not clear whether the use of the term corresponding is intended to indicate that the discharge activity is corresponding to the usage data or to the measurable activity. For purposes of further examination, Examiner assumes usage data and discharge information are each correlated to a 

Claim 20 similarly recites “...the corresponding discharge information...” absent a prior introduction or an association or correlation to the recited usage data. Accordingly, Claim 20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-19 inherit and fail to remedy the deficiencies of their parent claim through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.



Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 20 are directed to a system and a method and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 20, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of correlating industrial vehicle performance data/energy consumption to a categorized measures of work by performing mental steps and/or mathematical formulas. In particular, the general subject matter to which the claims are directed articulates a series of information communication and display steps including comparisons/correlations of vehicle usage and energy consumption to defined measurable activities. The claimed associating vehicle performance data/energy with a measure of work is presented absent indication of any processing functions performed by underlying technology such that the claimed comparisons and evaluations are reasonably understood be a performable by human mental processing and/or the performance of mathematical calculations. Accordingly, the claims are generally directed to ineligible Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions).

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).
 
With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 20 recites: “providing a transceiver...a sensor coupled to a battery...a battery monitor...an information processing device...”. “…extract vehicle usage data that maps to a distinct, measureable activity performed by the industrial vehicle…”, “…receive discharge information, where the discharge information characterizes sampled energy consumed by the battery while the industrial vehicle was engaged in the distinct measureable activity…”, “…communicating with the transceiver to convey at least one of the vehicle usage data and the discharge information…”, and “…displaying a weighted impact on work performed by the industrial vehicle based upon the extracted vehicle usage data and the corresponding discharge information, the weighted impact on work expressed as a measure of power expended per unit of time…”. Respectfully, absent further clarification of the processing steps executed by the recited “information processing device”, one of ordinary skill in the art would reliably determine an amount of discharge associated with a defined activity given the discharge energy amount, i.e., the sampled energy consumed by the battery, and the particular activity using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 20 that potentially integrate the exception include the “transceiver”, “server”, “sensor”, “battery monitor”, and the “information processing device”. With respect to these potential additional elements, the claimed “transceiver” is identified as communicating over a network with the server. The claimed “sensor” is identified as being coupled to the battery and interfaces with battery monitor. The “battery monitor” is identified as being coupled to the sensor and exchanged data with the information processing device. The “information processing device” is identified as communicating with a vehicle controller, communicating with the battery monitor, communicating with the transceiver and displaying the weighted impact.


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the 

Each of the above noted limitations states a result (e.g., battery is monitored, data is received, data is accumulated, correlations are made etc.) as associated with a respective sensor, transceiver, server, and/or device Beyond the general statement that processing device is programmed to execute the recited steps in a general manner, the battery monitor collects information related to the battery, and the transceiver and server facilitate the transmission of information over the network, the limitations provide no further clarification with respect to the functions performed by the “information processing device”, “transceiver”, “server”, “sensor”, “battery monitor” in producing the claimed result. A recitation of “configured to” absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitute a general linking to a technical environment. Further, the collection of data via a generic sensor arrangement is reasonably consider to be extra-solution data gathering. The technology as engaged by the inventive method is limited to storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  correlating discharge energy quantities to definable activities), and sending and receiving information over a network. 



Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:



While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., battery sampling); (2) storing and retrieving information and data from a generic computer memory (e.g., usage and energy data); and (3) performing repetitive calculations using the obtaining information/data (e.g., correlate the data and the amount of work and apply a weighting). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of correlating industrial vehicle performance data/energy consumption to a categorized measures of work. In summary, the computer of the instant invention is facilitating 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 


Dependent claims 2-19 further illustrate additional stored data (e.g., battery history, travel distances etc.), sending a receiving data (e.g., travel, lift, and distance measurements etc.), and (additional specificity as to mathematical calculations conducted using the system). These elements fail to establish an integrating technical elements and/or significantly more than the abstract mental processing under Step 2A prong 2 or Step 2B of the 2019 PEG. Accordingly, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Allowable Subject Matter

[6]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record

[7]	The most closely applicable prior art of record is to Shinozaki (United States Patent Application Publication Serial No. 2013/0175975) presented as ‘cited not applied’ herein. Shinozaki provides a system and method for monitoring and managing electrical power in industrial vehicles. Shinozaki discloses determining operating patterns of an industrial vehicle and monitoring power consumption, including discharging of batteries, during operational cycles of the vehicle. Shinozaki further includes analysis of the vehicle and power management under different operational conditions. 

“...extract vehicle usage data that maps to a distinct, measureable activity performed by the industrial vehicle...communicating with the battery monitor to receive discharge information, where the discharge information characterizes sampled energy consumed by the battery while the industrial vehicle was engaged in the distinct, measureable activity...displaying a weighted impact on work performed by the industrial vehicle based upon the extracted vehicle usage data and the corresponding discharge information...”, as required by independent claims 1 and 20.  

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Relevant Teachings: Sellschopp discloses a system and method which includes monitoring of battery charge information of a vehicle under a set of operating conditions. The system/method further includes determining an energy consumption of the vehicle under the specified operating conditions (e.g., a driving route) by monitoring battery charge information and further predicting a power consumption of a second vehicle under similar conditions

Blankenship et al., SYSTEM AND METHOD FOR MONIOTRING AND CONTROLLING ENERGY USAGE, United States Patent Application Publication No. 2005/0258154, paragraphs [0015] [0029]-[0031]: 

Relevant Teachings: Blankenship et al. discloses a system and method which monitors energy consumption of multiple pieces of industrial equipment (automated welders) over operational cycles. Blankenship et al. is not directed to industrial vehicles, but includes coordinated power consumption management for a fleet of industrial machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT D RINES/Primary Examiner, Art Unit 3683